—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated May 15, 1989 {People v Antonucci, 150 AD2d 588), affirming a sentence of the County Court, Rockland County, imposed October 21, 1986.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Ritter, J.P., Feuerstein, O’Brien and Goldstein, JJ., concur.